Citation Nr: 0204921	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  96-54 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a ruptured right 
quadriceps, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Private 
Attorney


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel



INTRODUCTION

The veteran had active service from March 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  That decision denied an increased rating for a 
ruptured right quadriceps, which was initially evaluated as 
noncompensable from March 16, 1993.  A March 1998 rating 
decision granted an increased rating of 30 percent for a 
ruptured right quadriceps, effective from February 23, 1995.  
As a 30 percent rating is not the full benefit available, the 
issue remains on appeal.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the ruptured 
right quadriceps manifests as more than a moderately severe 
muscle impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
ruptured right quadriceps have not been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5314 (1996 & 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for entitlement to an increased rating for a ruptured right 
quadriceps and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment notes from April 1995, and a VA 
examination report from June 1997.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran injured his 
right quadriceps in August 1989.  History was furnished to 
the effect that the injury was sustained while running in his 
infantry training program.  He was subsequently diagnosed 
with a ruptured right quadriceps.  On separation from 
service, strength of the quadriceps was characterized as 
normal during the separation examination.  Service connection 
for a ruptured right quadriceps was granted in May 1993 with 
an initial noncompensable rating assigned under Diagnostic 
Code 5326, effective March 16, 1993.

An April 1995 VA general medical treatment note reported that 
the veteran was employed as a police officer.  The physician 
indicated that the veteran had a defect in his right thigh 
area with a mass in the upper right thigh area which was 
thought to be muscle.  The right ankle jerk was somewhat 
diminished compared to the left.  

An April 1995 VA orthopedic treatment note indicated that the 
veteran reported injuring his right quadriceps in service.  
He noted that no repair was recommended at that time and he 
was treated with exercise.  The veteran indicated that his 
quadriceps bothers him more when he is playing basketball or 
running.  On examination there was an obvious rupture of what 
was probably the rectus femoris portion of the quadriceps 
mechanism in the proximal part of the thigh just below the 
inguinal region.  When the muscle belly was a little 
irritable it tended to spasm when it is examined.  When the 
veteran contracted the quadriceps mechanism it balled up in a 
knot proximally.  There was a small gap distally.  An x-ray 
of the lateral view of the right proximal thigh showed some 
irregularity in the subcutaneous area that could represent 
the muscle mass, but the examiner was not certain of it.

A September 1995 rating decision continued the noncompensable 
disability rating under Diagnostic Code 5326.  The veteran 
appealed the decision arguing that the RO rated the veteran 
under the wrong diagnostic code.  The veteran stated that 
Diagnostic Codes 5313 or 5314 more nearly approximate the 
disability picture.

A June 1997 VA examination report indicated that the veteran 
reported rupturing a portion of his quadriceps tendon on the 
right thigh in 1989.  The veteran stated that when he runs 
and exercises he gets cramps and pains and was having some 
pain in his right knee.  On examination, the mid-portion of 
his right thigh measured 57 centimeters and the left thigh 60 
centimeters.  On palpation, on the upper anterior third of 
the right thigh, the veteran had a 9-centimeter globular 
mass, slightly tender.  Below this, there was a defect.  When 
the veteran tensed his quadriceps, the examiner could feel 
the mass contract.  There was crepitation on flexion and 
extension of the knee.  The examiner noted that the veteran 
had approximately a 30 percent decrease in strength of the 
right leg as compared to the left.  The examiner diagnosed 
the veteran with a rupture of the right quadriceps tendon 
with residual pain from ruptured quadriceps tenderness.

A March 1998 decision granted a 30 percent rating for a 
ruptured right quadriceps under Diagnostic Code 5314.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The Board notes that a gun shot wound 
is not involved in this claim.

The Board notes that the veteran was initially rated under 
Diagnostic Code 5326.  However, the maximum rating allowable 
under that diagnostic code is 10 percent.  Accordingly, the 
Board concludes that it is not appropriate to consider that 
diagnostic code at this time.

Under Diagnostic Code 5313, pertaining to Muscle Group XIII, 
the "Posterior thigh group, Hamstring complex," 30 percent 
rating is warranted for moderately severe impairment.  A 40 
percent rating is warranted for severe impairment.  38 C.F.R. 
§ 4.73, Diagnostic Code 5313.  

Under Diagnostic Code 5314, pertaining to Muscle Group XIV, 
the "Anterior thigh group," a 30 percent rating is 
warranted for moderately severe impairment.  A 40 percent 
rating is warranted for severe impairment.  38 C.F.R. § 4.73, 
Diagnostic Code 5314.

The RO last rated the veteran under Diagnostic Code 5314. 
During the pendency of this appeal, the regulations 
containing the rating criteria for muscle disabilities were 
revised, effective July 13, 1997.  See 62 Fed. Reg. 30235-
30240 (June 3, 1997).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board will consider the veteran's 
claim for an increased rating under both the old and the new 
rating criteria.  The Board notes that the RO rated the 
veteran under the old criteria, stating that it was the most 
favorable to the veteran.

Pursuant to the criteria in effect July 12, 1997 and prior 
thereto, under 38 C.F.R. § 4.56 a moderately severe 
disability of the muscles would be the consequence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity. Objective findings of such injury would include 
impairment of strength and endurance of the muscle group 
involved, moderate loss of deep fascia, or moderate loss of 
muscle substance.  A severe injury is one which would result 
from a deep penetrating wound due to a high velocity missile, 
or large or multiple low velocity missiles, or explosive 
effects of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts.  Residual disability would 
include extensive, ragged depressed and adherent scars; x-ray 
findings of multiple scattered foreign bodies; loss of deep 
fascia or of muscle substance; atrophy; decreased strength 
and endurance and severe impairment of function of the 
affected muscle group.  38 C.F.R. § 4.56 (1996).

Pursuant to the regulations in effect July 13, 1997 and 
thereafter, under 38 C.F.R. § 4.56 a moderately severe muscle 
wound is a through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 
4.56(d)(3)(i).  There should be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section.  Id. at 
(d)(3)(ii).  Objective findings of a moderately severe muscle 
wound are manifested by entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups.  Id. at (d)(3)(iii). Indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i).  There should be a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse than those 
shown for moderately severe injuries.  Id. at (d)(4)(ii).  
Objective findings of a severe muscle wound are manifested by 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Id. at (d)(4)(iii).  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Id.  Muscles swell and 
harden abnormally in contraction.  Id.  Tests of strength, 
endurance, or coordinated movements compared with 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  Id.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56 (c) (2001);  See also 38 C.F.R. §§ 4.47, 4.50, 4.51, and 
4.52 (1996).

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The RO has evaluated the veteran's quadriceps disability 
under Diagnostic Code 5314, with a 30 percent rating being in 
effect as contemplating muscle group impairment that is 
characterized as "moderately severe."  The highest 
evaluation under the code would be 40 percent, and assigned 
for "severe" injury or impairment.

Although it has been found that the disability at issue is 
most appropriately and fairly evaluated under Diagnostic Code 
5314, the fact remains that the evaluations assigned are 
often, if not usually, premised upon the fact of there having 
been a traumatic injury, to some extent at least, to the 
muscle structures from a bullet or fragment wound.  Without 
such underlying missile damage to the muscle group in 
question, it is the view of this Board Member that the extent 
to which there is shown to be atrophy, pain, decrease in 
strength, spasm and irregularity associated with the muscle 
structures contemplating the right quadriceps is not more 
than "moderately severe" at this time.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

Entitlement to an increased rating for a ruptured right 
quadriceps, currently evaluated as 30 percent disabling, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

